      Case 5:18-cv-00412-TES-CHW Document 86 Filed 12/01/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


DANIEL LILROD FORD,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.
                                                      5:18‐cv‐00412‐TES‐CHW
COUNSELOR TINA ZANDERS, et al.,

        Defendants.


                       ORDER DISMISSING PLAINTIFF’S CASE



        In its Order for Pretrial Conference [Doc. 80], the Court instructed Plaintiff

 Daniel Lilrod Ford (“Ford”) that he “must complete his portion of the proposed pretrial

 order and submit it to counsel for Defendants by mail” by September 17, 2020. [Doc. 80,

 ¶ 5]. On September 22, 2020, the Court held a Pretrial Conference. [Doc. 83]. Prior to this

 date, counsel for Defendants had timely submitted their consolidated proposed pretrial

 order. Ford had not. At the hearing, the Court instructed Ford to send in his portion of

 the proposed pretrial order by October 22, 2020. [Doc. 83, 11:38–40]. Ford did not do so.

 The Court then issued a Show Cause Order [Doc. 85] on November 4 giving Ford

 twenty‐one days to show why his case should not be dismissed for failure to obey this

 Court’s Order and Federal Rules of Civil Procedure 16 and 26. [Doc. 85, pp. 1–2]. In the

 Show Cause Order, the Court told Ford that “[f]ailure to fully and timely comply with

 this Order will result in the immediate dismissal of Plaintiff’s Complaint pursuant to
      Case 5:18-cv-00412-TES-CHW Document 86 Filed 12/01/20 Page 2 of 2




Rule 16(f) and 41(b) of the Federal Rules of Civil Procedure; no further warnings will be

provided.” [Id. at p. 2]. Ford did not respond to the Court’s Show Cause Order.

Therefore, it ORDERED that Ford’s case be DISMISSED without prejudice. See FED. R.

CIV. P 16(f)(1) (“[T]he court may issue any just orders . . . if a party or its attorney . . .

fails to obey a scheduling or other pretrial order.”); FED. R. CIV. P. 41(b) (“If the plaintiff

fails to prosecute or to comply with these rules or a court order, a defendant may move

to dismiss the action or any claim against it.”).

       SO ORDERED, this 30th day of November, 2020.

                                             S/ Tilman E. Self, III
                                             TILMAN E. SELF, III, JUDGE
                                             UNITED STATES DISTRICT COURT




                                                2
